Title: Paper from Lieutenant Colonel William Walcott, 2 April 1777
From: Walcott, William
To: Washington, George



[Hillsborough Township, N.J., 2 April 1777]

Whereas General Washington did in his Letter to General Howe, bearing Date the Thirtieth Day of July 1776, declare that he was authorized

to propose, and he did in the said Letter accordingly propose a general Exchange of all Prisoners of War in the Manner & upon the Terms following; viz: “Officers for Officers of Equal Rank; Soldier for Soldier; and Citizen for Citizen.” To which Proposal His Excellency General Sir William Howe did in his Answer of the First of August following accede & agree. And Whereas in Pursuance of this Agreement, General Sir William Howe, relying upon the Honour & good Faith of General Washington for the due & punctual Performance thereof, on his Part; hath at several Times, sent & delivered over to General Washington, as will fully appear from the Lists with Them transmitted, a Number of Officers on Their Parole; and upwards of Two Thousand Two hundred Privates of the Enemy, his Prisoners; and who, as well Officers as Privates, are still to be considered as such untill They shall be regularly exchanged, Officers for Officers of equal Rank, and the Privates by a like Number of those now in the Possession of General Washington; Some of Whom, having been taken before or about the Time of concluding the Agreement, have in direct Violation Thereof, been detained as Prisoners for full eight Months; And Others taken in the latter End of December & in the Beginning of January last, have been in the like Condition of Prisoners for Three Months; None, or very few of whom have hitherto been sent in, in Return or Exchange for the Number of Prisoners sent by General Howe to General Washington: I Lieut: Colonel William Walcott, vested with full Powers for this among other Purposes, do therefore, in the most positive and peremptory Manner require & demand of General Washington the full and due Performance of the Agreement above recited and consequently, the speedy & immediate Release of all Prisoners of War, whether British, Hessians, Waldeckers, Provincials or Canadians, as well Officers as Soldiers, now in his Possession; or, so far as they shall or may go towards the Exchange of those sent & delivered over to General Washington. And whereas there are still in the Possession of General Sir William Howe a very considerable Number of Officers, and a Number of Privates of the Enemy, Prisoners, unexchanged; I do further require & demand of General Washington, That so soon as he shall have completed the Exchange of those already delivered over to him, agreeable to my Requisition & Demand for that Purpose, he shall proceed to the Exchange of these last mentioned Officers and Privates, in Conformity with the true Tenour & Purport of the Agreement of the 30th July & 1st August 1776; to the Execution of which the groundless and unprecedented Objections offered on the Part of General Washington by Lieut. Col. Harrison, can not with any Degree of Reason, or consistently with Common Sense, be allowed or admitted as Obstacles: The One, That, “the Whole of the Prisoners contained

in the Commissary’s Lists, and delivered over to General Washington, should not be accounted for, Because, many of them died on their Return to the Place of their Destination, and many immediately after their Arrival.” Posterior therefore, confessedly, from the Objection itself as stated, to their being delivered over to General Washington. All of Whom therefore, must be; And All of Whom, this Objection notwithstanding, I do again require & demand to be exchanged according to the express Terms of the Agreement, “Soldier for Soldier,” for every Man delivered over to the Person who received Them for and on the Behalf of General Washington: The Other, “the Case of Lieutenant Colonel Lee, called Major General Lee”; Whose Release General Washington might with greater Propriety demand, whenever, within the Terms of the said Agreement, “Officers for Officers of Equal Rank”; he shall have in his Possession, an Officer of Rank equal to the reputed Rank of the Gentleman in Question; but, untill That happens, the Demand & Objection upon this Subject are, at least, premature. I do moreover, expect & demand That, an immediate and categorical Answer shall be given to these just and reasonable Requisitions and Demands. Given at the House of the Reverend Mr Beech, in the Township of Hillsborough, the Second Day of April, One Thousand, Seven Hundred, Seventy and Seven.

Wm Walcott, Lt Colonel

